Title: From Thomas Jefferson to William Barton, 1 April 1792
From: Jefferson, Thomas
To: Barton, William


          
            Sir
            Philadelphia Apr. 1. 1792.
          
          I did not sooner answer your favor of the 19th. because I have had reason till now to doubt whether Mr. Remsen was decided to resign his office of Chief clerk with me. In the mean time too I found there would be real difficulties from the other clerks the senior of whom thought himself entitled to succeed, and the juniors to approach so much nearer to the succession, and that if cut off from this prospect I should lose them all. This would to me be an irreparable loss, because the two seniors have been very long in the office, are perfectly intimate with all it’s papers and proceedings for years back, to all of which I am an utter stranger, and to which consequently they serve me as an index. I had mentioned this difficulty to Mr. Rittenhouse and further that I thought you would not have entertained a moment’s wish for the office if you knew that it offers nothing but one continued scene of drudgery in copying papers and close attendance from morning till night. I could not myself conceive you could submit to such an uninteresting and unimproving labour, and therefore can only hope now, that conceiving myself bound in justice to give it to the present senior clerk, some other occasion may occur more worthy of you, and towards which I may be of some use to you, being with real esteem Sir Your most obedt. humble servt,
          
            Th: Jefferson
          
        